IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                                                                            FILED
                                 January 2021 Term                       June 14, 2021
                                  _______________                           released at 3:00 p.m.
                                                                        EDYTHE NASH GAISER, CLERK
                                                                        SUPREME COURT OF APPEALS
                                    No. 20-0766                              OF WEST VIRGINIA

                                  _______________

                             METRO TRISTATE, INC.,
                                  Petitioner

                                         v.

      THE PUBLIC SERVICE COMMISSION OF WEST VIRGINIA and
                 COMMUNITY PASTOR CARE, LLC,
                          Respondents

        ________________________________________________________

          Appeal from the Public Service Commission of West Virginia
               Case Nos. 18-1315-MC-FC and 19-0006-MC-CC

                               AFFIRMED
        ________________________________________________________

                             Submitted: February 9, 2021
                                Filed: June 14, 2021

David B. Hanna, Esq.                          Robert S. Pruett, Esq.
Thomas N. Hanna, Esq.                         R. Booth Goodwin II, Esq.
Charleston, West Virginia                     Stephanie H. Daly, Esq.
Counsel for the Petitioner                    Goodwin & Goodwin, LLP
                                              Charleston, West Virginia
                                              Counsel for Respondent
                                              Community Pastor Care, LLC

                                              Robert M. Adkins, Esq.
                                              Jessica M. Lane, Esq.
                                              Charleston, West Virginia
                                              Counsel for Respondent
                                              Public Service Commission of W. Va.

JUSTICE HUTCHISON delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “Preemption is a question of law reviewed de novo.” Syl. pt. 1,

Morgan v. Ford Motor Co., 224 W. Va. 62, 680 S.E.2d 77 (2009).


              2.     “The Supremacy Clause of the United States Constitution, Article VI,

Clause 2, invalidates state laws that interfere with or are contrary to federal law.” Syl. pt.

1, Cutright v. Metropolitan Life Ins. Co., 201 W. Va. 50, 491 S.E.2d 308 (1997).


              3.     “When it is argued that a state law is preempted by a federal law, the

focus of analysis is upon congressional intent. Preemption is compelled whether Congress’

command is explicitly stated in the statute’s language or implicitly contained in its structure

and purpose.” Syl. pt. 4, Morgan v. Ford Motor Co., 224 W. Va. 62, 680 S.E.2d 77 (2009).


              4.     “Although there can be no crystal-clear, distinctly-marked formula for

determining whether a state statute is preempted, there are two ways in which preemption

may be accomplished: expressly or impliedly.” Syl. pt. 5, Morgan v. Ford Motor Co., 224

W. Va. 62, 680 S.E.2d 77 (2009).


              5.     “There are two recognized types of implied preemption: field

preemption and conflict preemption. Implied field preemption occurs where the scheme

of federal regulation is so pervasive that it is reasonable to infer that Congress left no room

for the states to supplement it. Implied conflict preemption occurs where compliance with

both federal and state regulations is physically impossible, or where the state regulation is



                                               i
an obstacle to the accomplishment or execution of congressional objectives.” Syl. pt. 7,

Morgan v. Ford Motor Co., 224 W. Va. 62, 680 S.E.2d 77 (2009).


              6.     Where the United States Department of Veterans Affairs determines

that a contractor meets the federal qualifications set by Congress in 38 U.S.C. § 8127, the

Public Service Commission may not exercise its authority and impose state-law

qualifications that stand as an obstacle to the department’s determination.




                                             ii
HUTCHISON, Justice:


              In this appeal of an order from the West Virginia Public Service Commission

(“the Commission”), the Commission ruled that its jurisdiction under state law to regulate

a company was preempted by federal law. The company was operating in West Virginia

solely as a contractor for a federal agency. More importantly, the federal agency was

impelled to give the company the contract to meet a goal expressed by Congress in a federal

law. The Commission determined that exercising jurisdiction over the company would

create a conflict between state law and the federal law because it would impose an obstacle

to the accomplishment of that congressional objective. As we discuss below, we find no

error in the Commission’s determination and conclude that its authority was preempted by

federal law. Accordingly, we affirm its order.


                          I. Factual and Procedural Background


              The Public Service Commission has the authority to regulate the

transportation of people by motor vehicles for hire on West Virginia’s roads. See W. Va.

Code § 24A-1-1 (1987). West Virginia law defines a company that transports passengers

in a motor vehicle for hire over the highways of this State as a “common carrier by motor

vehicle” or “contract carrier by motor vehicle.”       W. Va. Code § 24A-1-2 (2020).
                                                                                            1




                  West Virginia Code § 24A-1-2 (2020) contains the following definitions:
              1




                   “Common carrier by motor vehicle” means any person
              who undertakes, whether directly or by lease or any other
                                                                       Continued . . .
                                              1
Furthermore, West Virginia law prohibits common carriers and contract carriers from

operating on West Virginia’s roads without meeting various requirements and receiving

approval from the Commission. See W. Va. Code § 24A-2-2 (1939) (“No common carrier

by motor vehicle shall operate any motor facility for transportation of either persons or

property for hire on any public highway” without holding “a certificate as a common

carrier”); W. Va. Code § 24A-3-3(a) (2020) (“It shall be unlawful for any contract carrier

by motor vehicle to operate within this state without first having obtained from the

commission a permit[.]”).


              This case concerns a contract for “non-emergency medical transportation” of

passengers over the highways of this State on behalf of a federal agency, the United States

Department of Veterans Affairs (“the VA”). The contract was to provide services for, and



              arrangement, to transport passengers or property, or any class
              or classes of property, for the general public over the highways
              of this state by motor vehicles for hire, whether over regular or
              irregular routes, including such motor vehicle operations of
              carriers by rail, water, or air, and of express or forwarding
              agencies, and leased or rented motor vehicles, with or without
              drivers;

                     “Contract carrier by motor vehicle” means any person
              not included within the definition of “common carrier by motor
              vehicle”, who under special and individual contracts or
              agreements, and whether directly or by lease or any other
              arrangement, transports passengers or property over the
              highways in this state by motor vehicles for hire[.]

We note that the Legislature amended West Virginia Code § 24A-1-2 during the 2021
legislative session. See House Bill No. 2890. However, none of the changes appear to
affect this case.

                                             2
in the area covered by, the Huntington VA Medical Center. 2 Generally speaking, the VA

provides veterans with non-emergency transportation to and from VA-supported clinics

and medical facilities. The VA coordinates and provides the non-emergency transportation

in a host of ways, including entering into contracts and paying private contractors (like the

parties in this case) to provide transportation, using volunteer drivers, and sometimes

providing drivers with vehicles donated or bought with VA grants. Any VA transportation

contract is governed by federal law and regulations and is fully funded by the VA.


              Petitioner Metro Tristate, Inc. (“Metro”), is an Ohio corporation authorized

to do business in West Virginia. Metro has a permit from the Commission authorizing it

to act as a “common carrier by motor vehicle” in West Virginia, and it transports passengers

by taxi and limousine service throughout Cabell County and Wayne County, West

Virginia. Additionally, for about fifteen years prior to September 2018, Metro had a

contract with the Huntington VA Medical Center to provide non-emergency medical

transportation of veterans to and from medical appointments.




                According to a memorandum from the contracting officer for the VA, the
              2


contract at issue requires the provision of “transportation services of veterans to and from
their scheduled appointments at the VA medical center in Huntington, WV, as well as the
Community Based Outpatient Clinics” in Charleston and Lenore, West Virginia;
Prestonsburg, Kentucky; and Gallipolis, Ohio. Hence, the contract appears to involve the
interstate transportation of veterans, and not merely intrastate travel solely upon the roads
of West Virginia. However, the Commission did not consider the interstate nature of the
contract to be dispositive when it found its authority was preempted. Accordingly, we also
do not incorporate this fact into our analysis.

                                             3
              Respondent Community Pastor Care, LLC (“CPC”), is a South Carolina

company. CPC does not have a permit from the Commission, and it has never been

authorized by the Commission to operate as a common carrier or a contract carrier by motor

vehicle in West Virginia. CPC has, however, been qualified by the VA as a “small business

concern[] owned and controlled by [a] veteran[] with service-connected disabilities.” 38

U.S.C. § 8127(a). The VA calls a company like CPC a “Service Disabled Veteran Owned
                  3




Small Business,” a phrase it abbreviates to “SDVOSB.”


              On September 28, 2018, a contract specialist from the VA informed Metro

that its non-emergency medical transportation contract was expiring on September 30th and

would not be renewed. The contract specialist told Metro that CPC had been awarded the

contract. The contract specialist later noted that the VA is required by federal law to give

preference to an “SDVOSB,” and said that CPC had received the contract because it was

both an “SDVOSB” and was the lowest bidder for the contract. The parties agree that
                                                            4




Metro is not an “SDVOSB” as defined by the VA.




             See 15 U.S.C. § 632(q)(2) for a full definition of a “small business concern
              3


owned and controlled by service-disabled veterans.”

                The contract specialist also noted that “at least two interested parties with
              4


SDVOSB status” participated in the bidding process, and Metro was not one of those. As
we discuss later in this opinion, when two or more companies with “SDVOSB status” bid
on a contract, the VA must limit consideration to only those bidders. Federal law provides
that a VA contract specialist

              shall award contracts on the basis of competition restricted to .
              . . small business concerns owned and controlled by veterans
                                                                              Continued . . .
                                             4
             On October 1, 2018, Metro filed this case with the Commission. 5 Metro

asked that the Commission bar CPC from transporting VA passengers until it receives a

permit from the Commission.


             CPC answered Metro’s complaint and admitted it has no Commission-

provided authority to transport passengers.       However, CPC asserted that its operations in
                                              6




West Virginia consist exclusively of non-emergency medical transportation pursuant to a

contract with the VA. CPC argued that the Commission lacked authority to regulate the

non-emergency medical transportation of veterans exclusively on behalf of the VA under




             with service-connected disabilities if the contracting officer
             has a reasonable expectation that two or more small business
             concerns . . . owned and controlled by veterans with service-
             connected disabilities will submit offers and that the award can
             be made at a fair and reasonable price that offers best value to
             the United States.

38 U.S.C. § 8127(d).

             Before the Commission, the case was styled Metro Tristate, Inc. v.
             5


Community Pastor Care, LLC, PSC Case No. 18-1315-MC-FC.

                On January 4, 2019, CPC filed a separate case with the Commission: an
             6


application to operate as a contract carrier in West Virginia solely to provide non-
emergency medical transportation of veterans to and from VA facilities operated by the
Huntington VA Medical Center. See Community Pastor Care, LLC, Application for permit
to operate as a contract carrier in the transportation of passengers for the Department of
Veterans Affairs in Cabell County, PSC Case No. 19-0006-MC-CC. Metro intervened in
CPC’s application process and asked the Commission to order CPC to cease operations in
West Virginia. The Commission subsequently consolidated CPC’s application claim with
Metro’s original action (PSC Case No. 18-1315-MC-FC) and resolved both cases with the
preemption order now being appealed.

                                                  5
the Supremacy Clause of the United States Constitution. 7        CPC asserted that the

Commission’s state-law jurisdiction was preempted by federal law and moved to dismiss

Metro’s complaint.


              An ALJ conducted a hearing and issued a recommended decision to the

Commission on September 4, 2019. The ALJ recommended that the Commission had no

jurisdiction to regulate intrastate transportation services procured by the VA under the

Supremacy Clause, because the Commission’s state-based regulatory mechanism

conflicted with the federal government’s contracting goals.       Metro objected to the

recommended decision.


              On September 4, 2020, the Commission entered an order that rejected

Metro’s objections and concluded that the Commission’s jurisdiction to regulate CPC was

preempted by federal law. The Commission perceived that federal law requires the VA to

contract with small businesses owned by veterans with service-connected disabilities, and

it found that the Commission’s exercise of jurisdiction over CPC would impair that VA




                  The Supremacy Clause provides:
              7




              This Constitution, and the Laws of the United States which
              shall be made in Pursuance thereof; and all Treaties made, or
              which shall be made, under the Authority of the United States,
              shall be the supreme Law of the Land; and the Judges in every
              State shall be bound thereby, any Thing in the Constitution or
              Laws of any State to the Contrary notwithstanding.

U.S. Const. Art. VI, cl. 2.

                                            6
goal. The Commission concluded it had no “jurisdiction to regulate market entry of non-

emergency medical transportation services for veterans provided exclusively for the VA

by a . . . SDVOSB [service-disabled, veteran-owned small business] under contract with

the VA because implied conflict preemption applies.”         Accordingly, the Commission
                                                         8




dismissed the case.


              Metro then appealed the Commission’s order to this Court.


                                 II. Standard of Review


              This Court usually affords great deference to orders of the Commission,

given that most cases involve “complex issues and arcane concepts that fall within the

special competence of the Commission and are governed by Commission precedent.” W.

Va. Action Grp. v. Pub. Serv. Comm’n of W. Va., 233 W. Va. 327, 331-32, 758 S.E.2d 254,

258-59 (2014) (per curiam). However, in this appeal we are asked to consider whether the

Commission’s jurisdiction to enforce certain state laws is impliedly preempted by a conflict

with federal law. Our standard of review is simple: “Preemption is a question of law

reviewed de novo.” Syl. pt. 1, Morgan v. Ford Motor Co., 224 W. Va. 62, 680 S.E.2d 77

(2009).



                The Chairman of the Commission dissented and argued that the
              8


Commission could exercise jurisdiction because there is no explicit language in federal law
and “no explicit agency regulation or pronouncement that state law governing contract
carriers should be preempted.” Further, the Chairman was of the opinion that conflict
preemption also did not exist, and she suggested that the Commission’s decision was wrong
and “at best hangs on a very thin reed[.]”

                                             7
                                       III. Discussion


              Before turning to the issue(s) raised in Metro’s briefs to this Court, we first

note that Metro’s opening brief failed to comply with Rule 10(c) of the West Virginia Rules

of Appellate Procedure. Rule 10(c) provides that “to the fullest extent possible, the

petitioner’s brief shall contain the following sections in the order indicated.” (Emphasis

added.) The rule goes on to specify, in order, nine different sections that must follow the

cover page starting with a table of contents and ending with a certificate of service. Rule

10(c)(3) requires that a petitioner’s brief “open[] with a list of the assignments of error that

are presented for review, expressed in terms and circumstances of the case but without

unnecessary detail.” “The practice of opening a brief with a series of assignments of error

serves to alert the Court to the singular issue or issues that may have adversely affected the

outcome before the trial court.” Wilson v. Kerr, No. 19-0933, 2020 WL 7391150, at *3

(W. Va. Dec. 16, 2020) (memorandum decision). By clearly articulating the errors alleged

to have occurred in the lower tribunal, the petitioner “allows a respondent to address the

focused issue, confident that he did not fail to discern a determinative argument buried in

petitioner’s prose.” Id. Moreover, clearly defining the issues presented averts the danger

that “the Court and respondent may discern different issues from a petitioner’s lengthy,

free-flowing argument.” Id.
                              9




                 In Wilson v. Kerr, this Court refused to consider a case where petitioner
              9


filed a thirty-two-page appellate brief yet failed to list a single assignment of error. We
refused to overlook the failure of petitioner “to succinctly state the point at which she
                                                                              Continued . . .
                                               8
              While the petitioner’s brief must open with a list of the questions presented

for review, Rule 10(c)(7) mandates that the brief contain an argument section which has

separate, distinct contentions corresponding to each of the aforementioned assignments of

error:

              The brief must contain an argument exhibiting clearly the
              points of fact and law presented, the standard of review
              applicable, and citing the authorities relied on, under headings
              that correspond with the assignments of error. The argument
              must contain appropriate and specific citations to the record on
              appeal, including citations that pinpoint when and how the
              issues in the assignments of error were presented to the lower
              tribunal. The Court may disregard errors that are not
              adequately supported by specific references to the record on
              appeal.

Rule 10(c)(7) (emphasis added). Rule 10(c) is clear: a brief to this Court must contain a

list of the succinctly drawn assignments of error, and it must also contain an argument

section organized under headings that correspond with each assignment of error. 10




believes the lower court stumbled.” 2020 WL 7391150, at *3. We dismissed the appeal
and concluded

              that substantial justice is not served when the Court is asked to
              perform this most basic function of a petitioner’s appellate
              practice, and we caution the bar that we are loath to put
              respondents in the difficult position of identifying assignments
              of error that should have been carefully articulated by opposing
              counsel.

Id.

                Of course, the “to the fullest extent possible” language at the beginning of
              10


Rule 10(c) indicates that this Court will permit some flexibility in the drafting of a brief if
circumstances require. For instance, if substantially the same question is raised by more
                                                                               Continued . . .
                                              9
              Metro’s petition for appeal opens with an outline of six assignments of error,

each of which broadly contends that a conclusion of law in the Commission’s order was

error. 11 However, the argument section of Metro’s petition abandons the six assignments


than one asserted assignment of error, under Rule 10(c)(7) those errors may be grouped
together and supported by one argument.

              Still, Rule 10(c) dictates the brief’s structure. Each subsection of the
argument section must have a heading that mirrors an assignment of error, and then beneath
that heading there should be an explanation of the question the party wants the Court to
resolve, a description of the applicable rule(s) of law, application of that law to the facts of
record, and the conclusion the party believes logically and inevitably follows.

               Metro’s six assignments of error are couched in terms of the Commission’s
              11


“majority” opinion. The six assignments state:

              1. The Majority erred in determining that state regulation of
              market entry of Veteran-Owned Small Businesses (“VOSB”)
              or Service Disabled Veteran-Owned Small Businesses
              (“SDVOSB”) seeking to contract with the VA to provide
              NEMT for veterans would stand as an obstacle and interfere
              with the accomplishment of the objectives of the Veterans
              Benefits Act. Majority Opinion, Conclusion of Law No. 2.

              2. The Majority erred in determining that Commission
              permitting requirements for CPC’s operation as a SDVOSB are
              preempted by federal law. Majority Opinion, Conclusion of
              Law No. 4.

              3. The Majority erred in determining that Commission state
              contract carrier permitting requirement[s] to protect existing
              common carrier services interferes with federal contracting
              goals by applying state regulatory requirements that could
              leave the VA with no VOSBs or SDVOSBs to choose in West
              Virginia. Majority Opinion, Conclusion of Law No. 5.

              4. The Majority erred in determining that the Commission
              does not have jurisdiction to regulate market entry of non-
              emergency medical transportation services for veterans
              provided exclusively for the VA by a VOSB or SDVOSB
                                                                         Continued . . .
                                              10
of error in favor of four subsections, none of which correlates with any assignment of error.

Worse, aside from the brief’s opening, the six assignments of error are mentioned nowhere

else. It was, therefore, a challenge for both this Court and the respondents to understand

the connection between the errors initially alleged by the petitioner and the various and

sundry contentions later assembled in the argument section of the brief. Because of

Metro’s “lengthy, free-flowing argument” that failed to focus on the errors asserted at the

opening of the brief, CPC’s response brief – while written well – is structured in a “whack-

a-mole” format that tries to address the varied contentions sprinkled throughout Metro’s

brief.


              Rule 10 of the Rules of Appellate Procedure was designed to simplify the

appeal process and to help lawyers file clear, concise, and organized briefs. “Although we

liberally construe briefs in determining issues presented for review,” State v. LaRock, 196




              under contract with the VA because implied preemption
              applies. Majority Opinion, Conclusion of Law No. 6.

              5. The Majority erred in determining that because it is the
              federal objective to increase contracting opportunities for
              VOSBs and SDVOSBs, implied conflict preemption does not
              apply in the case of a contract carrier that is not a qualified
              VOSB or SDVOSB. Majority Opinion, Conclusion of Law No.
              7.

              6. The Majority erred in determining that the Exceptions filed
              by Metro Tristate, Inc. should be denied and the Recommended
              Decision, as modified and supplemented by the Majority
              Opinion, should be adopted as the Final Order of the
              Commission. Majority Opinion, Conclusion of Law No. 8.

                                             11
W. Va. 294, 302, 470 S.E.2d 613, 621 (1996), we have often said that “a lawyer has a duty

to plead and prove his case in accordance with established court rules.” State, Dep’t of

Health v. Robert Morris N., 195 W. Va. 759, 765, 466 S.E.2d 827, 833 (1995). Lawyers

who fail to follow our appellate rules inevitably generate a disjointed, poorly written, or

difficult to understand brief, and they should not anticipate that this Court will find or make

their arguments for them. “Judges are not like pigs, hunting for truffles buried in briefs.”

United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991).
                                                              12




                  Additionally, appellate courts frequently refuse to address issues that the
              12


parties fail to develop in their brief – something we often refer to as a “skeletal” assertion.
Indeed, “casual mention of an issue in a brief is cursory treatment insufficient to preserve
the issue on appeal.” State v. Lilly, 194 W. Va. 595, 605 n. 16, 461 S.E.2d 101, 111 n.16
(1995) (citation omitted). Stated succinctly, this Court may decline to address “issues
which are not raised, and those mentioned only in passing but [which] are not supported
with pertinent authority[.]” State v. LaRock, 196 W. Va. at 302, 470 S.E.2d at 621. As one
court said,

              Few principles are more a part of the warp and woof of
              appellate practice than the principle that issues adverted to in a
              perfunctory manner, unaccompanied by some effort at
              developed argumentation, are deemed waived. . . . This
              principle imposes on litigants an unflagging obligation to spell
              out their contentions squarely and distinctly, or else forever
              hold their peace.

Casillas-Diaz v. Palau, 463 F.3d 77, 83 (1st Cir. 2006) (cleaned up).

              In the instant case, petitioner Metro’s argument, while unclear, was not
perfunctory. The argument section contains a discussion of various statutes and cases, and
it applies that law to the facts. The problem with the brief is that the arguments are
disassociated from the errors assigned at the beginning of the brief.

                                              12
              However, “despite our frequent admonition to the bar that ‘truffle hunting’

is not within this Court’s remit,” Wilkinson v. W. Va. State Off. of Governor, ___ W. Va.

___, ___, 857 S.E.2d 599, 610 (2021), we have examined and distilled the briefs and

arguments of both parties, as well as the record. From this examination, we discern that

Metro’s opening brief has effectively raised only one question for this Court: Did the

Commission err when it determined its authority to regulate CPC, a small business owned

by a service-disabled veteran, was preempted because the act of regulation would serve as

an obstacle to and interfere with congressional goals, namely to encourage the VA to

contract with small businesses owned by service-disabled veterans?


              We begin by examining the doctrine of preemption.            This Court has

interpreted the doctrine of preemption to mean that “[t]he Supremacy Clause of the United

States Constitution, Article VI, Clause 2, invalidates state laws that interfere with or are

contrary to federal law.” Syllabus Point 1, Cutright v. Metropolitan Life Ins. Co., 201 W.

Va. 50, 491 S.E.2d 308 (1997). Principles of federalism dictate that there is a presumption

that Congress does not intend to preempt state law, especially when it legislates in an area

that states traditionally occupy. See Syl. pt. 3, Morgan, 224 W. Va. at 65, 680 S.E.2d at

80. “When it is argued that a state law is preempted by a federal law, the focus of analysis

is upon congressional intent. Preemption is compelled whether Congress’ command is

explicitly stated in the statute’s language or implicitly contained in its structure and

purpose.” Id., Syl. pt. 4; accord, Retail Clerks Int’l Ass’n, Loc. 1625, AFL-CIO v.




                                            13
Schermerhorn, 375 U.S. 96, 103 (1963) (In every preemption case, “[t]he purpose of

Congress is the ultimate touchstone.”). Congressional intent

             primarily is discerned from the language of the pre-emption
             statute and the statutory framework surrounding it. Also
             relevant, however, is the structure and purpose of the statute as
             a whole, as revealed not only in the text, but through the
             reviewing court’s reasoned understanding of the way in which
             Congress intended the statute and its surrounding regulatory
             scheme to affect business, consumers, and the law.

Medtronic, Inc. v. Lohr, 518 U.S. 470, 486 (1996) (cleaned up).


             “Although there can be no crystal-clear, distinctly-marked formula for

determining whether a state statute is preempted, there are two ways in which preemption

may be accomplished: expressly or impliedly.” Syl. pt. 5, Morgan, 224 W. Va. at 65, 680

S.E.2d at 80. The Commission found that its authority to regulate respondent CPC was

impliedly preempted. There are two types of implied preemption:

             field preemption and conflict preemption. Implied field
             preemption occurs where the scheme of federal regulation is so
             pervasive that it is reasonable to infer that Congress left no
             room for the states to supplement it. Implied conflict
             preemption occurs where compliance with both federal and
             state regulations is physically impossible, or where the state
             regulation is an obstacle to the accomplishment or execution of
             congressional objectives.

Id., Syl. pt. 7. Neither the parties nor the Commission assert the existence of field

preemption. Instead, applying Syllabus Point 7 of Morgan, the Commission found its

jurisdiction was preempted by implied conflict preemption.




                                            14
              Hence, in the instant case, we consider whether the Commission’s authority

to enforce state law was preempted because the act of enforcement would be an obstacle

to the accomplishment or execution of a congressional objective. Conflict preemption

arises from a direct clash between state and federal law, and “[c]onventional conflict pre-

emption principles require pre-emption ‘where . . . state law stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.’” Boggs

v. Boggs, 520 U.S. 833, 844 (1997) (quoting Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505

U.S. 88, 98 (1992)). Stated concisely, state laws are preempted when “they would upset

federal legislative choices[.]” Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 551 (2001).

Under an implied conflict preemption analysis, federal statutory or policy language

explicitly signaling an intent to preempt state law is not necessary. 13


              At issue in this case is respondent CPC’s contract with the VA, and we must

examine whether the Commission’s assertion of jurisdiction will be an obstacle to the



                 Both Metro and the dissenting opinion of the Commission’s chairman
              13


devote much attention to the lack of an explicit congressional or federal agency statement
of intent in the VA’s contract procurement regulations to preempt the application of state
motor carrier laws, or any other state laws, to small businesses owned by service-disabled
veterans. If such a statement of intent did exist, then the proper analysis would be whether
Congress or the federal agency “through specific and plain language, acted within
constitutional limits and explicitly intended to preempt the specific field covered by state
law.” Syl. pt. 6, Morgan, 224 W. Va. at 65, 680 S.E.2d at 80. However, nothing in the
federal procurement system (known as the Federal Acquisition Regulation (“FAR”)
system) “expressly preempts state licensing laws and regulations. . . . Thus, if state
licensing laws are preempted by FAR’s responsibility requirements, then it must be on
account of an implied preemption.” David S. Rubenstein, State Regulation of Federal
Contractors: Three Puzzles of Procurement Preemption, 11 UC Irvine L. Rev. 207, 233,
236 (2020).

                                              15
congressional purposes underlying that federal contract. The facts of this case are unique

because, unlike a typical taxi or limousine provider (such as Metro) that offers passenger

transportation to the general public as well as the VA, CPC is performing services in West

Virginia solely for the VA as a VA contractor. The VA chose CPC to provide non-

emergency medical transportation, in part, because legislation adopted by Congress

required that the VA give preference to small businesses owned by veterans with service-

connected disabilities.    Congress adopted the requirement “to increase contracting

opportunities for . . . small business concerns owned and controlled by veterans with

service-connected disabilities.” 38 U.S.C. § 8127(a).
                                                        14




                 Further, the VA contract dictates how CPC is to provide veterans with non-
              14


emergency medical transport to VA facilities. For instance, the VA contract establishes
safety requirements for vehicles used by CPC, such as requirements that: “All vehicles
used to transport patients in wheelchairs must be equipped with a wheelchair lift;” “A fire
extinguisher shall be in each vehicle and checked monthly to ensure it is in proper working
condition;” “All vehicles shall be a smoke-free environment;” “All vehicles will be
inspected by VA personnel. Any vehicle that does not meet the requirements of this
contract cannot be utilized in the performance of this contract;” that vehicles must have “a
certificate of insurance” saying that any change in the policy “shall not be effective unless
-30- days written notice of cancellation or change is furnished to” the VA; and each vehicle
must be equipped “with either a cellular phone or two-way radio for communication in
emergency situations.” The VA contract also establishes safety requirements for CPC
employees, and requires every driver be trained in “Defensive driving/proper vehicle
operation ensuring safety,” “First aid and CPR/recognition of patient exhibiting medical
distress,” “Universal Precautions (location and availability of protective gear, availability
of hepatitis injections, etc.),” “Use of seat belts and all adaptive equipment,” “Proper lifting
techniques,” and “Confidentiality of patient, in accordance with the Privacy Act of 1974.”
The contract also imposes certain wage requirements, and it requires that CPC maintain
“[a] record of each employee as to character and physical capabilities of performing the
duties of driver or attendant.” The parties do not discuss whether any of these VA-imposed
requirements conflict with any of the state statutes or regulations governing the
Commission.

                                              16
              Our analysis begins with an examination of how the Supreme Court of the

United States has applied the rules of implied conflict preemption to preempt State attempts

to regulate federal contractors. The Supreme Court has repeatedly said that the Supremacy

Clause precludes States from imposing their own requirements on individuals working

solely as federal contractors and chosen according to federal requirements. A century ago,

in Johnson v. State of Maryland, 254 U.S. 51 (1920), the Supreme Court considered a case

where a State sought to impose licensing requirements on a federal employee. A worker

for the United States Post Office Department was driving a government truck on a public

highway in Maryland when he was arrested, tried, convicted and fined “for so driving

without having obtained a license from the State.” Id. at 55. The Supreme Court reversed

the conviction and found that a State may not impose regulations that “interrupt the acts of

the general government itself.” Id. Moreover, when the federal government chooses to

hire what it deems a “competent” employee, the Johnson Court concluded that a State may

not impose regulatory requirements that impose separate or additional “competency”

requirements. The Supreme Court stated

              that the immunity of the instruments of the United States from
              state control in the performance of their duties extends to a
              requirement that they desist from performance until they
              satisfy a state officer upon examination that they are competent
              for a necessary part of them and pay a fee for permission to go
              on. Such a requirement does not merely touch the Government
              servants remotely by a general rule of conduct; it lays hold of
              them in their specific attempt to obey orders and requires
              qualifications in addition to those that the Government has
              pronounced sufficient. It is the duty of the Department to
              employ persons competent for their work and that duty it must
              be presumed has been performed.


                                            17
Id. at 57.


             In Leslie Miller, Inc. v. State of Arkansas, 352 U.S. 187 (1956), the Supreme

Court extended its preemption holding in Johnson from federal employees to federal

contractors. The United States Air Force solicited bids for the construction of government

facilities in Arkansas. A federal law adopted by Congress required that bids could only be

submitted by a “responsible bidder,” and regulations promulgated under the law “set forth

a list of guiding considerations[] defining a responsible contractor[.]” Id. at 188-89. A

construction contractor submitted a bid to the Air Force, the bid was accepted, and the

contractor began work under the contract. The State of Arkansas, however, tried to impose

its own regulations on the contractor, and the State charged and convicted the contractor

with working as a contractor “without having obtained a license under Arkansas law for

such activity from its Contractors Licensing Board.” Id. at 188.


             On appeal, the Supreme Court reversed the conviction and found that federal

law preempted the State’s authority to impose its own contractor regulations, and for a

simple reason: through the act of regulating, the State could declare “irresponsible” a

contractor whom a federal agency had previously declared “responsible.” The Leslie

Miller Court concluded that preemption arose from the conflict between the

             license requirement which Arkansas places on a federal
             contractor and the action which Congress and the Department
             of Defense have taken to insure the reliability of persons and
             companies contracting with the Federal Government.
             Subjecting a federal contractor to the Arkansas contractor
             license requirements would give the State’s licensing board a
             virtual power of review over the federal determination of

                                           18
              “responsibility” and would thus frustrate the expressed federal
              policy of selecting the lowest responsible bidder.

Id. at 190; accord, Gartrell Const. Inc. v. Aubry, 940 F.2d 437, 439 (9th Cir. 1991) (finding

California’s authority to require a general construction contractor, working exclusively for

the United States government, to obtain a state contractor’s license was preempted by

federal procurement laws).


              The Supreme Court reaffirmed its holding in Leslie Miller in Sperry v. State

of Florida, 373 U.S. 379 (1963). There, the Commissioner of the United States Patent

Office authorized a lawyer to practice before the Patent Office, and he did so guided by

federal regulations establishing the qualifications for patent lawyers. However, the lawyer

maintained an office in the State of Florida and solicited Patent Office business there

without becoming a member of the Florida State Bar. The State enjoined the lawyer from

practicing before the Patent Office until he became a member. The Supreme Court

reversed, vacated Florida’s injunction, and found that the State’s authority to regulate

lawyers was preempted by federal law, to the extent the State’s actions interfered with the

requirements established by the federal government for patent lawyers. The Supreme

Court said:

              A State may not enforce licensing requirements which, though
              valid in the absence of federal regulation, give the State’s
              licensing board a virtual power of review over the federal
              determination that a person or agency is qualified and entitled
              to perform certain functions, or which impose upon the
              performance of activity sanctioned by federal license
              additional conditions not contemplated by Congress.

Id. at 385 (quotations and footnotes omitted).

                                             19
              A case from the United States Court of Appeals for the Fourth Circuit

demonstrates the application of the preemption rule expressed in Johnson, Leslie Miller,

and Sperry. In United States v. Commonwealth of Virginia, 139 F.3d 984 (4th Cir. 1998),

the Federal Bureau of Investigation (“FBI”) exercised its statutory authority to contract,

and it created a contract program to hire independent contractors to conduct federal

background checks. Id. at 986. Federal regulations required any bidder on the contract to

be “responsible,” and the regulations set forth various guidelines for the FBI to assess in

making that responsibility determination.      Id.   Thereafter, the FBI contracted with

individuals who it found to be qualified to conduct federal background investigations in

Virginia.   The Commonwealth of Virginia, however, repeatedly insisted that each

independent contractor was a “private investigator” required to register, pay a fee, and meet

the “private security services” training and licensing requirements set by the Virginia

Criminal Justice Services Board. Id. at 986-87.


              The FBI and one contractor filed suit “to prevent Virginia from enforcing its

registration and licensing provisions against . . . [the contractors working as] special

investigators based on their work for the FBI.” Id. at 987. The district court granted an

injunction against the State after finding that Virginia law imposed “additional

requirements on individual contractors who have already been judged qualified by the

FBI.” Id.


              On appeal, the Court of Appeals affirmed the district court’s ruling that

Virginia’s authority to impose its private contractor licensing requirements was preempted

                                             20
by federal law, to the extent Virginia sought to regulate contractors working exclusively

for the FBI. The Court of Appeals examined the Supreme Court’s preemption rulings and

likewise concluded that Virginia’s authority to regulate private investigators conflicted

with the FBI’s goal of hiring qualified contractors to perform FBI work. The Court of

Appeals found that

              by adding to the qualifications necessary for an investigator to
              do background checks for the FBI[,] the Virginia regulatory
              scheme frustrates the objectives of the federal procurement
              laws by allowing the state to “second-guess” the FBI’s
              responsibility determination and by giving the state licensing
              board “a virtual power of review over the federal determination
              of ‘responsibility.’”

Id. at 989 (quoting Leslie Miller, 352 U.S. at 190).


              One final case demonstrates the application of implied conflict preemption

rules, and it does so on facts similar to the case at bar. In Lafferty Enterprises, Inc. v.

Commonwealth, 572 S.W.3d 85 (Ky. Ct. App. 2019), our sister State, the Commonwealth

of Kentucky, addressed a contract between the Huntington VA Medical Center and an

ambulance company. The VA contract involved the transportation of veterans living in

eleven eastern Kentucky counties to and from VA facilities. The VA hired Jan-Care, a

West Virginia ambulance company that was licensed to operate in West Virginia but not

licensed in Kentucky. The Kentucky Cabinet for Health and Family Services found that

Jan-Care violated Kentucky’s certificate of need licensing laws and imposed a fine, and

the Kentucky Board of Emergency Medical Services ordered Jan-Care to cease operating

in Kentucky without a license. Jan-Care filed an action in state court, and that court


                                             21
concluded that Kentucky’s laws regulating ambulances were, on these facts, preempted by

federal law.


               On appeal, the Kentucky Court of Appeals affirmed and found Kentucky’s

regulatory authority over the federal ambulance contractor was blocked under an implied

conflict preemption analysis. The record showed that the VA contracted with Jan-Care

after determining it met federal contracting requirements. The Kentucky court concluded:

               Enforcing Kentucky’s [certificate of need] and licensure laws
               would deprive the VA of its right to select the provider of its
               choice and would effectively allow the Commonwealth of
               Kentucky to select the provider instead. There is no doubt that
               requiring Jan-Care – as the VA’s chosen provider – to meet
               Kentucky requirements would frustrate the VA’s objectives.
               Since there is a clear conflict, federal procurement laws . . . as
               they pertain to the VA contracts for ambulance services to
               veteran patients of its facility, preempt Kentucky’s [certificate
               of need] and licensing laws.

Id. at 92. 15 In sum, the Kentucky court found that Kentucky’s “laws as they apply to VA

ambulance service contractors” stood as an obstacle to, and were therefore preempted by,

federal contract procurement laws. Id. at 93.




                The Kentucky court noted that the contract between the VA and Jan-Care
               15


contained a clause saying that the “contractor shall obtain all necessary licenses and/or
permits required to perform this work.” Lafferty Enterprises, 572 S.W.3d at 87. A
subsequent contract between the VA and Jan-Care said that “[a]ll vehicles, personnel, and
services rendered by the Contractor shall conform to all federal, state, and local statutes,
rules, and regulations; specifically, for the states of West Virginia, Kentucky and Ohio.”
Id. at 89. The court rejected the argument by Kentucky that it could enforce these contract
provisions, finding that “to the extent the . . . [VA] contract[s] impose any Kentucky
                                                                             Continued . . .
                                              22
              The conflict preemption principle guiding our decision is, therefore, that

when a federal agency determines that a contractor meets some federal contract or

procurement qualification set by Congress, a state agency may not exercise its authority

and impose additional state-law qualifications that stand as an obstacle to that federal

agency determination and, more specifically, to the qualifications set by Congress. If a

contractor chosen by “the United States must desist from performance of their duties until

they satisfy a state officer of their competence, qualifications are added to those which the

federal government has pronounced sufficient.” Elec. Const. Co. v. Flickinger, 485 P.2d

547, 549 (Ariz. 1971). Hence, a State is barred from imposing additional qualifications

not contemplated by Congress upon an entity operating solely as a federal contractor,

particularly when those qualifications will compromise the federal agency’s choice of that

entity to complete a federal contract.




licensure requirements upon Jan-Care, those are matters for the VA to enforce as a party
to the contracts, should it so choose, not [the State.]” Id. at 93.

              In the instant case, Metro similarly points out that VA regulations require a
contractor to “obtain and keep current any and all required permits, licenses, and charters,
required to operate the business,” 13 C.F.R. § 125.13(g), and that the VA contract requires
CPC to “meet all requirements of Federal, State or City codes regarding operation of
vehicles required for this contract.” Like the Kentucky court in Lafferty Enterprises, we
reject Metro’s assertion that these federal requirements are binding upon the Commission
or that they override principles of preemption. To the extent that the VA’s contract or the
VA’s regulations impose any West Virginia licensure requirements upon CPC, those
matters are for the VA to enforce as a party to the contracts, should it choose, and not Metro
or the Commission.

                                             23
              We now turn to the qualifications Congress imposed upon the VA in

choosing a contractor, and the intent behind those qualifications. In 2006, Congress

enacted the Veteran’s Benefits, Health Care, and Information Technology Act (the “VBA”)

(38 U.S.C. § 1801 et seq.). As part of the VBA, Congress adopted 38 U.S.C. § 8127

(“Section 8127”) with a clearly stated purpose: “to increase contracting opportunities for .

. . small business concerns owned and controlled by veterans with service-connected

disabilities[.]” 38 U.S.C. § 8127(a). To achieve this purpose, Section 8127 mandates that

the VA give first priority to what the VA calls a “Service Disabled Veteran Owned Small

Business” (“SDVOSB”) over any other bidder on the contract. Specifically, Section

8127(h) requires the VA to give preference in “awarding contracts to small business

concerns . . . in the following order of priority:”

              (1) Contracts awarded . . . to small business concerns owned
              and controlled by veterans with service-connected disabilities.

              (2) Contracts awarded . . . to small business concerns owned
              and controlled by veterans that are not covered by paragraph
              (1).

              (3) Contracts awarded pursuant to--

              (A) section 8(a) of the Small Business Act (15 U.S.C. 637(a));
              or

              (B) section 31 of such Act (15 U.S.C. 657a).

              (4) Contracts awarded pursuant to any other small business
              contracting preference.

38 U.S.C. § 8127(h) (emphasis added).




                                              24
              Furthermore, in circumstances specified in Section 8127(d), Congress

constrained the VA and restricted its ability to award contracts to a business that is not

qualified as an “SDVOSB.” Section 8127(d) provides that if two or more small businesses

owned by veterans with service-connected disabilities submit bids for a contract, then the

VA “shall award contracts on the basis of competition restricted to . . . small business

concerns owned and controlled by veterans with service-connected disabilities[.]” 38

U.S.C. § 8127(d)(1) (emphasis added). The record in this case indicates that at least two

small businesses owned by veterans with service-connected disabilities (including

respondent CPC) submitted bids for the VA non-emergency transportation contract at issue

in this case. Conversely, the record is clear that petitioner Metro is not a service-disabled

veteran-owned small business. See supra footnote 4.


              The application of the requirements of Section 8127 are not optional. The

Supreme Court has stated that the statute requires the VA “to award contracts to veteran-

owned small businesses.” Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969,

1976 (2016). In Kingdomware, the Supreme Court ruled that Section 8127 is mandatory

and applies to all of the VA’s contracting determinations. As another court noted in

applying Section 8127, the statute

              requires the VA to purchase goods and services from qualified
              veteran-owned businesses, if available. The VBA was
              intended to “increase contracting opportunities for small
              business concerns owned and controlled by veterans,” [and]
              the VBA directs . . . the Department of Veteran’s Affairs (“the
              VA”) to “award contracts on the basis of competition restricted
              to small business concerns owned and controlled by veterans .
              . . if the contracting officer has a reasonable expectation that

                                             25
              two or more [such businesses] will submit offers and that the
              award can be made at a fair and reasonable price.”

Bayaud Enterprises, Inc. v. U.S. Dep’t of Veteran’s Affs., 440 F. Supp. 3d 1230, 1234 (D.

Colo. 2020) (quoting 38 U.S.C. § 8127(d)).


              Assembling these principles in the context of this case, we hold that where

the United States Department of Veterans Affairs determines that a contractor meets the

federal qualifications set by Congress in 38 U.S.C. § 8127, the Public Service Commission

may not exercise its authority and impose state-law qualifications that stand as an obstacle

to the department’s determination.


              In the instant case, respondent CPC met the definition of a small business

concern owned and controlled by a veteran with a service-connected disability, as that

phrase is used in Section 8127. Acting under the qualifications set by Section 8127, the

Huntington VA Medical Center determined that CPC should be awarded the non-

emergency transportation contract because CPC was qualified to perform the contract;

because it was a small business owned by a veteran with a service-connected disability;

and because it was the lowest bidder and could perform the contract “at a fair and

reasonable price that offers best value to the United States.” 38 U.S.C. § 8127(d). On this

record, if the Commission were to exercise jurisdiction and impose its common- or

contract-carrier regulations, then the Commission would be imposing additional

qualifications onto the VA’s choice of a contractor. Moreover, the VA’s chosen contractor

would have to desist from the performance of its duties for the federal government until it


                                             26
satisfied the Commission of its qualifications under state law, when the federal government

has already concluded the contractor has met the qualifications established by Congress.

In other words, if the Commission were to exercise authority over CPC, it would be adding

to the VA’s qualifications necessary for a contractor to provide non-emergency medical

transportation.   Hence, the Commission’s assertion of its regulatory scheme would

improperly place the Commission in a position to “second guess” the VA’s choice of

contractor and would, therefore, be an obstacle to the accomplishment or execution of the

congressional goals contained within the VA’s procurement laws.


              One additional point bears mentioning, and that regards the concerns

expressed by the Chairman of the Commission in her dissent to the Commission’s decision.

Chairman Lane noted that the concept of “implied conflict is a dangerous precedent,” and

this Court shares those concerns. Our decision in this case should not be interpreted, in

any way, as an expansion of the power of the federal government to preempt state laws in

general. Our decision reaffirms the standard that conflict preemption is triggered only

when it is “impossible to reconcile both state and federal laws or when the state law

frustrates the purpose of federal law.” Lafferty, 572 S.W.3d at 91. The requirement that,

in order to be preempted by federal law, a state law must be one that “frustrates the purpose

of federal law” or as we stated above, “stands as an obstacle to the accomplishment and

execution of the full purposes and objectives of Congress[,]” Boggs, 520 U.S. at 844, is a

significant burden to meet. This burden must be distinguished from a state law that merely

differs from or adds additional requirements to a federal statute.


                                             27
              The court in Lafferty recognized, as this Court did in Morgan, that there is a

natural friction between federal preemption and a state’s inherent powers to police affairs

that are traditionally and legally reserved to state control. However, as in the case before

us, the Lafferty court recognized that federal laws that relate to federal programs, such as

the VA, and which expend federal funding, are areas in which there has been a “history of

significant federal presence.” Specifically, the court in Lafferty found:

              Courts have long recognized an automatic presumption against
              preemption that federal acts ordinarily do not supersede
              historic police powers of the states. Wyeth v. Levine, 555 U.S.
              555, 129 S.Ct. 1187, 173 L.Ed.2d 51 (2009). This automatic
              presumption against preemption, however, does not apply in
              this case due to the unique nature of the VA because “an
              assumption of nonpre-emption is not triggered when the State
              regulates in an area where there has been a history of
              significant federal presence.” U.S. v. Locke, 529 U.S. 89, 108,
              120 S.Ct. 1135, 146 L.Ed.2d 69 (2000). The circuit court
              correctly found:

                     [t]his case presents a unique circumstance where
                     the VA is solely operated by the federal
                     government. Traditionally health and safety of a
                     state’s citizens fall within the state’s police
                     powers; however, in this matter, the state is
                     seeking to apply [Certificate of Need (“CON”)]
                     laws to a contractor of the VA. The federal
                     government has historically governed benefits,
                     including healthcare, of Veterans. The federal
                     government’s interest in caring for veterans is
                     within the VA’s purview and does not fall within
                     the historical police powers of the state. The VA
                     pays for the contracted services through the use
                     of federal funds and the program provides health
                     benefits conferred by the federal government.
                     The state has never regulated the VA by virtue of
                     its police powers, so far as this court is aware.
                     Instead, the VA has traditionally been exempted
                     from state CON laws. When VA facilities

                                             28
                     expand services, a VA facility does not have to
                     comply with the CON requirements.

Id. at 90-91. Similarly, the case before us presents a unique circumstance in which a state

law “frustrates” and “stands as an obstacle” to a federal purpose in relation to a veterans’

program – an area that has traditionally been the subject of significant federal presence and

control.   Under these narrow and unique facts, the preemption exercised does not

unreasonably supersede the police powers of our State. Our decision should be viewed

under the prism of these unique facts and not be seen as embracing far-reaching preemption

powers in the broader sense.


                                      IV. Conclusion


              Accordingly, we conclude that the Commission was correct in its assessment

that its jurisdiction to regulate CPC, an entity operating solely as a federal contractor and

chosen by the VA to perform the contract pursuant to the requirements of Section 8127,

was preempted by federal law.


                                                                                  Affirmed.




                                             29